United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Durham, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1642
Issued: January 7, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 1, 2013 appellant, through her attorney, filed a timely appeal from a May 28,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether OWCP properly denied appellant’s claim for a schedule award.
FACTUAL HISTORY
This is the second appeal in the present case. In a December 14, 2011 decision, the
Board affirmed a December 3, 2010 OWCP decision denying disability compensation for the

1

5 U.S.C. §§ 8101-8193.

period July 27, 2007 to December 3, 2010.2 The relevant facts and circumstances of this case are
incorporated herein by reference.3
On January 6, 2012 appellant filed a claim for a schedule award due to permanent
impairment to his back.
By letter dated January 30, 2012, OWCP requested appellant’s treating physician,
Dr. Anand Joshi, a Board-certified orthopedic surgeon, to submit a report in accordance with the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides).4 It advised that under FECA, awards for permanent impairment
may not be made for the spine; however, such awards can be paid for impairment of the upper or
lower extremities caused by an injury to a spinal nerve. OWCP informed Dr. Joshi that, for
rating impairment of the upper or lower extremities caused by a spinal injury, it had adopted the
approach outlined in the July to August 2009 The Guides Newsletter.5
In an April 2, 2012 report, Dr. Joshi advised that appellant was not yet at maximal
medical improvement and he could not perform an impairment rating until that time. He further
noted that he had not diagnosed her with a spinal nerve injury (radiculopathy), but had diagnosed
her with radiculitis. In a letter dated April 10, 2012, OWCP advised appellant that Dr. Joshi had
not placed her at maximum medical improvement and therefore no schedule award could be
determined at that time.
On September 12, 2012 appellant, through her attorney, again requested a schedule
award. She submitted a report from Dr. William C. Daniels, a Board-certified orthopedic
surgeon, dated August 20, 2012. Dr. Daniels noted that appellant had undergone nerve
conduction studies on August 1, 2012 which showed no abnormalities and no evidence of
peripheral neuropathy. Examination revealed normal gait, some limitation of motion of the
lumbar spine and pelvis, tenderness at L1-2 and S1, no spasms, no evidence of scoliosis and
normal lordosis. Dr. Daniels noted sensation was patchy to pinprick and light touch in the
bilateral lower extremities below the knees with some identification of pinprick on the lateral
aspect of the left foot as well as the first dorsal interspace with questionable sensation to pinprick
on the right at the first dorsal web space. He diagnosed sprain of the back and lumbar region,
degeneration of lumbar or lumbosacral intervertebral disc and spinal stenosis, lumbar region.
Dr. Daniels noted that pursuant to the A.M.A., Guides, appellant’s pain disability questionnaire
was 113, and she had and a gross score of 28 for the lower limb. He opined that there was
evidence of degenerative changes in her lumbosacral spine and some degree of bulging, with no
2

Docket No. 11-846 (issued December 14, 2011).

3

On July 24, 2007 appellant, a temporary medical technician, injured her back while lifting boxes. OWCP
accepted her claim for a lumbar sprain/strain and an aggravation of lumbar disc disease with radiculopathy at L3-4
with lumbar spinal stenosis at L3-4. Appellant stopped work on July 30, 2007 and was terminated from her position
for cause on August 10, 2007, for failing to follow medical center policies.
4

A.M.A., Guides (6th ed. 2008).

5

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(January 2010).

2

evidence of extruded disc or nerve root compression. Dr. Daniels noted that appellant
demonstrated some mild/moderate loss of strength on the left side. He advised that the findings
of mixed sensory changes in the bilateral lower extremities could be consistent with the
diagnoses of early diabetic neuropathy but noted that she had significant symptoms on the left
side since her work injury. Dr. Daniels noted no evidence of definitive peripheral neuropathy.
He referenced A.M.A., Guides, Table 16-12, page 535, Peripheral Nerve Impairment, for the
lower extremity and noted that appellant exhibited tibial nerve dysfunction. Dr. Daniels
determined that she was class 1, which yielded a grade C, default impairment of two percent for
a moderate sensory deficit or moderate motor deficit, below the mid-calf. He noted that using a
combination of appellant’s clinical history, current symptoms and questionnaire values, pursuant
to Table 17-6, page 575, for functional history adjustment he noted a grade modifier 2, for
physical examination he noted a grade modifier 1 and for clinical studies he noted a grade
modifier of 0. Dr. Daniels opined that for the tibial nerve, applying the grade modifier for
functional history and physical examination for a net grade modifier adjustment score of +1 for
three percent lower extremity impairment. He opined that appellant was difficult to evaluate
because of overlapping factors of a previous injury combined with persistent, chronic left lower
extremity pain, weakness and numbness in the presence of a diabetic condition. Dr. Daniels
noted the possibility of early diabetic neuropathy but noted that the findings of weakness
primarily below the knee along with sensory changes would suggest some degree of peripheral
nerve involvement.
In a November 16, 2012 report, OWCP’s medical adviser noted that Dr. Daniels’
August 20, 2012 report provided a three percent impairment rating. He indicated that
Dr. Daniels’ use of the peripheral nerve section of the A.M.A., Guides, Table 16-12, page 535
was improper. The medical adviser noted that OWCP allowed for extremity impairment
resulting from spinal nerve root deficit but there was no evidence in the record of radiculopathy.
He noted that electrodiagnostic studies in 2008 and August 1, 2012 did not indicate spinal nerve
root impairment and no spinal surgery was performed. The medical adviser found that there was
no evidence in the record for a ratable impairment related to the accepted conditions. Therefore
there was zero percent impairment of the left and right lower extremities.
In a decision dated December 17, 2012, OWCP denied appellant’s claim for a schedule
award based on the report of OWCP’s medical adviser, who found no basis for a schedule award.
On December 26, 2012 appellant requested an oral hearing which was held on
March 14, 2013. She submitted a June 20, 2011 report from Dr. Joshi, who treated her for low
back pain radiating into the legs. Dr. Joshi noted numbness and tingling in both legs and
radicular symptoms reproduced with side bending. He noted that a magnetic resonance imaging
scan of the lumbar spine dated June 8, 2011 revealed grade 1 retrolisthesis of L4-5, bilateral joint
arthropathy at L3-4 with mild left and central stenosis, disc bulge at L4-5 with a right central disc
protrusion, bilateral joint arthropathy, mild right and left foraminal stenosis and mild disc bulge
at L5-S1 with joint arthropathy and foraminal stenosis. Dr. Joshi diagnosed bilateral
lumbosacral radiculitis and bilateral L5-S1 foraminal stenosis, grade 1 retrolisthesis at L4-5,
right central disc protrusion at L4-5 and bilateral L4-5 and L5-S1 joint arthropathy. He
recommended spinal injections.

3

In a decision dated May 28, 2013, OWCP’s hearing representative affirmed the decision
dated December 17, 2012.
LEGAL PRECEDENT
Section 8107 of FECA6 and its implementing federal regulations7 set forth the number of
weeks of compensation payable to employees sustaining permanent impairment from loss or loss
of use, of scheduled members or functions of the body. However, FECA does not specify the
manner in which the percentage of loss shall be determined. For consistent results and to ensure
equal justice under the law for all claimants, OWCP has adopted the A.M.A., Guides as the
uniform standard applicable to all claimants.8 For decisions issued beginning May 1, 2009, the
sixth edition of the A.M.A., Guides will be used.9
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.10 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.11
ANALYSIS
Appellant’s claim was accepted by OWCP for lumbar sprain/strain, aggravation of
lumbar disc disease with radiculopathy at L3-4 and lumbar spinal stenosis at L3-4. On
November 7, 2012 she filed a claim for a schedule award. The Board finds that the medical
evidence of record does not establish that appellant sustained permanent impairment of the lower
extremities.
Appellant submitted an August 20, 2012 report from Dr. Daniels, who opined that
pursuant to Table 16-12, page 535 of the A.M.A., Guides, she had peripheral nerve impairment
for which he calculated a three percent permanent impairment. Dr. Daniels calculated an
impairment rating as it related to tibial nerve dysfunction. However, the Board finds that he did
not properly follow the rating process outlined in the A.M.A., Guides for performing a peripheral
nerve rating. The process in the A.M.A., Guides directs the rating physician to use the
6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

Id. at § 10.404(a).

9

FECA Bulletin No. 09-03 (issued March 15, 2009).

10

Pamela J. Darling, 49 ECAB 286 (1998).

11

Thomas J. Engelhart, 50 ECAB 319 (1999).

4

adjustment grids in Chapter 16 and to exclude any adjustment for physical examination as
neurologic examination findings define the impairment values in Table 16-7.12 Dr. Daniels, as
noted, used adjustment grids in Chapter 17, for the spine, which are different than the adjustment
grids in Chapter 16, for the legs.13 He also included an adjustment for physical examination
contrary to the language of the A.M.A., Guides which states that there should be no adjustment
for physical examination.14 Dr. Daniels also appeared to attribute appellant’s impairment in part
to mixed sensory changes in the bilateral lower extremities consistent with the diagnoses of early
diabetic neuropathy, a condition not accepted as work related.15 Thus, as his report did not
properly follow the procedures set forth in the A.M.A., Guides, it is of limited probative value.
In his November 16, 2012 report, OWCP’s medical adviser noted that Dr. Daniels
improperly used the peripheral nerve section of the A.M.A., Guides. He also noted that there
was no evidence in the record of radiculopathy and noted that electrodiagnostic studies in 2008
and August 1, 2012 did not indicate spinal nerve root impairment. The medical adviser properly
found that there was no evidence in the record for a ratable impairment related to the accepted
conditions. Therefore, the Board finds that there was zero percent impairment of the left and
right lower extremities.
Appellant submitted a June 20, 2011 report from Dr. Joshi, who treated her for low back
pain radiating into the legs. However, Dr. Joshi did not provide an impairment rating and
opined, in his report dated April 2, 2012, that she had not yet reached maximum medical
improvement as of April 2, 2012. The Board notes that it is well established that a schedule
award cannot be determined and paid until a claimant has reached maximum medical
improvement and as of June 20, 2011 appellant had not reached maximum medical
improvement.16
The Board finds that there is no medical evidence in conformance with the A.M.A.,
Guides showing a ratable impairment of the legs.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.

12

See A.M.A., Guides 533.

13

Compare Table16-6, functional history -- lower extremities, page 516, with Table 17-6, functional history
adjustment -- spine, page 575.
14

See supra note 12 at section 16.4c(3)(b).

15

See Veronica Williams, 56 ECAB 367 (2005) (a schedule award can be paid only for a condition related to an
employment injury; the claimant has the burden of proving that the condition for which a schedule award is sought
is causally related to his or her employment).
16

See Joseph R. Waples, 44 ECAB 936 (1993).

5

CONCLUSION
The Board finds that appellant is not entitled to a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the May 28, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 7, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

